Citation Nr: 0817243	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  05-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed right hand 
numbness and tingling, to include as secondary to the 
service-connected lower back strain.  

2.  Entitlement to service connection for claimed left hand 
numbness and tingling, to include as secondary to the 
service-connected lower back strain.  

3.  Entitlement to service connection for claimed right ankle 
disorder, to include as secondary to the service-connected 
lower back strain.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972 and had additional service in the National Guard 
from January 1992 to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2007, the Board remanded the claims on appeal back to the RO 
for further development of the record in May 2007.  

The veteran's appeal originally included the issue of service 
connection for a low back disorder.  During the pendency of 
the appeal, the RO, in an October 2007 decision, granted 
service connection for lower back strain and assigned a 20 
percent evaluation for the period June 9, 2003 to August 14, 
2007 and a 40 percent evaluation for the period beginning on 
August 15, 2007.  

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning this issue has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  



FINDINGS OF FACT

1.  The currently demonstrated right hand disorder is not 
shown to be due to any event or incident of the veteran's 
period of active service or to have been caused or aggravated 
by his service-connected lower back strain.  

2.  The veteran is not shown to have a current left hand 
disorder due to any event or incident of his period of active 
service or to have been caused or aggravated by his service-
connected lower back strain.  

3.  The currently demonstrated right ankle disorder is not 
shown to be due to any event or incident of the veteran's 
period of active service or to have been caused or aggravated 
by his service-connected lower back strain.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by Dupuytren's 
contractures of the right hand is not due to disease or 
injury that was incurred in or aggravated by service; nor is 
proximately due to or the result of his service-connected 
lower back strain.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).  

2.  The veteran is not shown to have a current left hand 
disability that is due to disease or injury that was incurred 
in or aggravated by service; nor is proximately due to or the 
result of his service-connected lower back strain.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).  

3.  The veteran's disability manifested by right ankle strain 
is not due to disease or injury that was incurred in or 
aggravated by service; nor is proximately due to or the 
result of his service-connected lower back strain.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in July 2003, May 2005 and May 2007 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2004 rating decision.  
However, the RO readjudicated the appeal in an October 2007 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the May 2007 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)).  

Under this revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected lower back strain and his claimed 
right hand, left hand and right ankle disabilities.  As such, 
no action is required to establish the "baseline level of 
severity" of his service-connected lower back strain, and 
the provisions of 38 C.F.R. § 3.310(b) are not directly 
relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the provisions of 38 C.F.R. 
§ 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. at 394 
(1993).  

Finally, for service connection purposes, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  38 U.S.C.A. § 101(24) makes clear 
distinction between those who have served on active duty from 
training, as well as those who have served on inactive duty 
for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).


A.	Factual Background

The Board has reviewed the veteran's service treatment 
records and observes that there is no indication of 
complaints, findings or treatment for a right hand disorder, 
left hand disorder or right ankle disorder.

Subsequent to service, the veteran received treatment in a 
private medical facility from April 1996 to May 2003 for 
various disorders, including his service-connected lower back 
disorder and claimed resulting bilateral hand and right ankle 
disorders.  

In an October 2002 treatment record, the veteran complained 
of back pain that radiated down the right leg to the ankle.  
He was diagnosed with degenerative disc disease at L4-L5.  
There was a notation to rule out lumbar radiculopathy.  
Additionally, there was indication of right hand paresthesia 
with notation to rule out carpal tunnel syndrome.  

An additional October 2002 private treatment record reported 
the progression of the veteran's disabilities.  The record 
reported that the veteran was first seen for back pain in 
April 1997.   The veteran returned in October 1998 with 
complaints of back pain and right elbow pain.  The veteran 
was given prescriptions for the inflammations and pain.  The 
examiner believed the veteran had carpal tunnel syndrome and 
back spasms.  A subsequent October 1998 MRI confirmed L4-L5 
had degenerated since April 1997.  

The veteran returned in May 2001 with complaints of back pain 
radiating down the right leg into the ankle.  The examiner 
believed this was a sciatic nerve caused by the veteran's 
progressing back problems.  

In October 2001, the veteran underwent MRI which showed 
moderate changes in L4-L5 and disc protrusion at L3-L4.  The 
veteran started physical therapy.  The examiner advised the 
veteran that his pain symptoms in his back and right leg were 
caused by his employment and would continue as long as the 
veteran continued his employment.  The veteran was prescribed 
medication for management of his pain.  

In a November 2002 record, the veteran complained of low back 
pain with radiation to the right ankle.  Physical therapy 
offered no relief and medication offered only minimal relief.  
He reported the pain symptoms had been ongoing since 1997.  

The examiner noted the back disability and opined that it 
could be the result from repetitive injury from driving and 
carrying a heavy mail bag over a long period of time.  
However, the examiner explained that there were also a 
multitude of non occupation related causes for the back 
disorder.  

In an October 2003 VA examination, the examiner reported the 
veteran had a history of herniated disc in the lumbar spine.  
The examiner also reported the veteran had a history of 
herniated disc in the cervical spine with radicular symptoms 
involving the right upper extremity.  The examiner also noted 
the veteran had radicular symptoms in the right ankle, a 
sciatic pain related to the lumbar spine disorder.

The examiner noted the veteran's history of injury to the 
lumbar spine in service.  The etiology of the veteran's low 
back disorder was further complicated by the fact that he 
also suffered a work injury related to his lower back in 
December 2002.  There was no history of trauma to the 
cervical spine in service.  

Objective examination confirmed moderate spasms in the lumbar 
region.  Neurological examination was unremarkable.  
Neurological examination of the upper extremity demonstrated 
full power in all major motor groups.  Additionally the 
veteran had demonstrated loss of range of motion in the 
cervical spine.  

The examiner concluded that the veteran had a history of 
herniated disc in the cervical spine with cervical 
radiculopathy.  The examiner opined that the herniated disc 
in the cervical spine was unrelated with absolutely no 
correlation to his lower back.  Further, the cervical 
radicular pain in the right upper extremity had absolutely no 
correlation to his lower back.  

The veteran did have lumbar radicular features radiating down 
the right leg, intermittently.  The examiner noted that it 
was impossible to decipher what occurred in service and what 
was secondary to the workman's compensation injury.  

In an August 2007 VA examination of the right ankle, the 
veteran reported that he developed spontaneous right ankle 
pain in 1998-1999 while in the service.  The pain onset when 
he was walking.  He denied any prior history of right ankle 
pain prior to the incident in service.  He reported that he 
received medical attention for the right ankle pain and was 
advised to avoid prolonged walking for the next week.  He 
admitted that the conservative management helped to some 
degree but he continued to have recurrent flare-ups of his 
right ankle condition and continued to deny any history of 
right ankle injury since service.  

He reported that he did not have right ankle pain at rest.  
His right ankle gave away one time one year ago while the 
veteran was walking.  The right ankle did not lock and he 
denied any weakness, stiffness, or fatigability in the right 
ankle at rest.  Percocet, 1 tablet 5-8 times per week, 
offered some relief of the right ankle condition.  He used an 
elastic ankle support and crutches during flare up of his 
right ankle condition; however, he denied using a cane or 
walker.  

His right ankle condition affected his ability to perform his 
job as a postal worker.  However, he was able to perform his 
activities of daily living despite his right ankle condition.  

He had slight decrease in plantar flexion of the right ankle 
(0-40 degrees [normal 0-45 degrees]).  Otherwise range of 
motion of the ankle was normal.  He had noted pain in all 
ranges of motion of the ankle.  However, repetitive use did 
not cause additional limitation of motion due to pain, 
fatigue, weakness or lack of endurance.  

He reported that he experienced flare ups of his right ankle 
condition with walking more than two blocks, climbing more 
than one flight of stairs, running more than two to three 
steps or with a change in temperature.  During flares, he 
described the pain as ranging from 3-10 on a scale from 0-10.  
Rest, elevation for 15 minutes to an hour, Percocet and cold 
compresses for half an hour alleviated the right ankle pain.  

He reported that he would get flare ups of his right ankle 
condition once every three months.  The pain would last 
between 2-12 hours.  During the flare ups of pain he had an 
additional 30 to 100 percent limitation of function of his 
daily activities.  

There was no swelling or tenderness in the right ankle.  
There was no crepitation on active and passive range of 
motion of the ankle and his gait was normal.  The veteran was 
diagnosed with mild right ankle strain.  The examiner opined, 
based on a review of the claims file, that the right ankle 
strain was not due to or aggravated by the lumbar spine 
condition.  

The veteran also received a VA examination in August 2007 for 
his claimed bilateral hand disorder.  The examiner noted that 
the veteran did not have complaints of a left hand disorder.  
However, the veteran did report spontaneous onset of right 
hand pain and numbness with swelling of his fingers 6-7 years 
earlier.  

He sought medical care for his right hand pain and was given 
a wrist splint and placed on light duty assignments for 2-4 
weeks.  The veteran reported the conservative therapy helped 
but the hand symptoms had recurred.  He denied any injury to 
the right hand or history of surgery.  

The veteran complained of a persistent numbness but no pain 
in the right hand.  The veteran reported that during flare-
ups of the right hand condition he had difficulty holding 
objects, writing, driving or lifting objects in excess of 
5lbs.  His right hand condition was alleviated by exercise of 
the right hand for 20 minutes, warm wrap on his right hand 
for 15 minutes and a wrist splint for 24 hours.  He reported 
that flare ups of his right hand condition happened 4-5 times 
per week and lasted between half an hour to 2 hours.  

On objective examination, the veteran was unable to 
completely extend his ring finger and middle finger in the 
right hand.  There was a presence of Dupuytren's contracture 
in the palmer aspect of the right hand along the middle and 
ring fingers.  The veteran had no difficulty of maximum 
flexion of all the digits in his right hand and had normal 
grip.  There was no deformity in the joints of the fingers in 
the right hand.

With repetitive use, the range of motion of all the digits of 
the right hand were not limited by pain, fatigue, weakness or 
lack of endurance.  X-rays of the hand showed no arthritis.  

He reported that his right hand disorder impacted his ability 
to perform his employment tasks in that it was difficult for 
him to separate the mail and place the mail in the mail slots 
without flare-ups of his right hand condition.  However, he 
was able to perform his activities of daily living despite 
his right hand condition.  

The veteran was diagnosed with mild Dupuytren's contracture 
along the middle and ring fingers in the right hand.  The 
examiner opined, based on a review of the claims file, that 
the Dupuytren's contracture of the right hand was not due to 
or aggravated by the lumbar spine condition.  


B.	Bilateral hand disorders

In this case, the veteran asserts that his left hand disorder 
is the result of his service-connected lower back strain.  
However, he has presented no competent evidence to support 
these lay assertions, despite being notified of the 
requirement in the multiple "duty to assist" letters.  

In this regard, the Board observes that medical evidence 
documents a history of complaints of a right hand disorder 
only.  In an October 2002 private treatment record the 
examiner noted right hand paresthesia, rule out carpal tunnel 
syndrome.  In the October 2003 VA examination, the veteran 
reported only a history of radicular symptoms into the right 
upper extremity.  Finally in the August 2007 VA examination, 
the veteran had no complaints pertaining to his left hand.  

With regard to the veteran's assertion that his currently 
demonstrated Dupuytren's contracture of the right hand is a 
result of the service-connected lower back strain, the Board 
notes that the examiner in both the October 2003 and August 
2007 VA examinations opined that the right hand disorder was 
not due to or aggravated by the service-connected lumbar 
spine strain.  

The only evidence of record supporting the veteran's claim 
that he has bilateral hand disorder secondary to his service-
connected lumbar spine strain are his various lay statements.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for right and left hand 
disorders to include as secondary to his service-connected 
lower back strain and these claims must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because as noted the preponderance of the evidence is against 
the veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  


C.	Right ankle

With regard to the veteran's assertions that his right ankle 
disorder is the result of his service-connected lower back 
strain, there exists competent medical evidence both 
supporting and contradicting the veteran's contentions.  It 
is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (providing it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (providing that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (indicating that a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   
 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware that the record indicates that the veteran 
received treatment at a private facility in May 2001 for his 
low back disorder in which the examiner noted the radiating 
pain down the right leg into the ankle and stated that he 
"believed" this was a sciatic nerve caused by the veteran's 
progressing back problems.  In the October 2003 VA 
examination, the examiner concluded that the veteran had 
lumbar radicular features radiating down the right leg 
intermittently.  However, the examiner further stated it was 
impossible to decipher what occurred in service and what was 
secondary to the workman's compensation injury.  

In this regard, the Board notes that the probative value of 
the May 2001 statement of the private examiner ("I believe 
this was a sciatic nerve caused by the veteran's progressing 
back problems") and the conclusion reached in the October 
2002 VA examination (veteran had lumbar radicular features 
radiating down the right leg intermittently but impossible to 
decipher what occurred in service and what was secondary to 
the workman's compensation injury) are limited because of 
their speculative nature.  See Bostain v. West, 11 Vet. App. 
at 127-28 (1993); see also Warren v. Brown, 6 Vet. App. at 6 
(1993).  

Further, neither medical record indicates the examiner had a 
chance to review the claims file in conjunction with the 
examination.  See Miller v. West, 11 Vet. App. at 348 (1998).  
Thus, the bases for the medical statements in this regard are 
not adequately explained.  

By contrast, the examiner in the August 2007 VA examination 
offered his opinion after reviewing the claims file including 
the notation of the May 2001 private treatment and the 
October 2003 VA examination.  Thus, the Board finds the 
opinion offered by the examiner in this regard to have 
greater probative value.  See Owens v. Brown, 7 Vet. App. at 
433.  

Again, the only evidence of record supporting the claim is 
his various lay statements.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim of service connection for right ankle disorder to 
include as secondary to his service-connected lower back 
strain, VA is not required to resolve benefit of the doubt in 
favor of the veteran and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. 
§ 5107(b).  



ORDER

Service connection for claimed right hand numbness and 
tingling, to include as secondary to the service-connected 
lower back strain is denied.

Service connection for claimed left hand numbness and 
tingling, to include as secondary to the service-connected 
lower back strain is denied.

Service connection for claimed right ankle disorder, to 
include as secondary to the service-connected lower back 
strain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


